USCA4 Appeal: 21-6216      Doc: 15         Filed: 07/21/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6216


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JAMES THOMAS WEBB,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:12-cr-00301-D-1)


        Submitted: May 31, 2022                                           Decided: July 21, 2022


        Before GREGORY, Chief Judge, THACKER, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        James Thomas Webb, Appellant Pro Se. David A. Bragdon, Assistant United States
        Attorney, Lucy Partain Brown, Assistant United States Attorneys, OFFICE OF THE
        UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6216      Doc: 15        Filed: 07/21/2022     Pg: 2 of 2




        PER CURIAM:

               James Thomas Webb appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A) and his motion for consolidated

        proceedings. We have reviewed the record and find no reversible error. Accordingly, we

        affirm the district court’s order. See United States v. Webb, No. 5:12-cr-00301-D-1

        (E.D.N.C. Jan. 13, 2021). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2